Citation Nr: 1605570	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chancroid and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	K. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1977 to January 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for chancroid.  In March 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claim for service connection for chancroid and denied the claim on the merits.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chancroid, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In August 2008, the RO denied service connection for chancroid.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 2008.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The August 2008 rating decision denying service connection for chancroid is final.  

3.  The additional documentation submitted since the August 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  Recurrent chancroid residuals including lymphadenopathy originated during active service.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for chancroid is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for chancroid has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for service connection for recurrent chancroid residuals including lymphadenopathy are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for recurrent chancroid residuals including lymphadenopathy.  As such, no discussion of VA's duties to notify and to assist is necessary.  


II.  Application to Reopen Service Connection for Chancroid

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In August 2008, the RO denied service connection for chancroid as "no permanent residual or chronic disability subject to service connection is shown by your [service treatment records] or demonstrated by other evidence following service."  The Veteran was informed in writing of the adverse decision and his appellate rights in August 2008.  He did not submit a NOD with the adverse decision.  

The evidence upon which the August 2008 rating decision denying service connection was formulated may be briefly summarized.  An October 1978 service treatment record states that the Veteran exhibited an open lesion on the penile shaft.  An assessment of chancroid was advanced.  Service clinical documentation dated in December 1978 notes that the Veteran exhibited an open lesion and lymph gland swelling.  An assessment of chancroid was advanced.  

New and material evidence pertaining to the issue of service connection for a chancroid was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the August 2008 rating decision includes VA examination and clinical documentation and written statements from the Veteran.  The report of a December 2009 VA examination states that the Veteran was diagnosed with "lymphadenopathy [bilateral] groins unknown etiology."  The examiner commented that: the Veteran "was diagnosed and treated on different occasions for gonorrhea as well as chancroid;" "[p]atient no longer has any active signs of infection or open lesions;" and his "residual lymphadenopathy residual from his service is likely secondary to an unknown etiology but cannot be definitively linked to now resolved chancroid/gonorrhea."  The December 2009 VA evaluation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for chancroid is reopened.  


III.  Service Connection for Recurrent Chancroid Residuals

The Veteran asserts that he initially manifested recurrent chancroid residuals including lymphadenopathy of the groin during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the Veteran's service treatment records reflect that he was treated for chancroid and associated lymph gland swelling in the groin.  

At the December 2009 VA examination, the Veteran complained of bilateral groin pain.  A diagnosis of "lymphadenopathy [bilateral] groins unknown etiology" was advanced.  The VA physician commented that the "Veteran was seen on numerous occasions while in the service for various [genitourinary] issues including groin lymphadenopathy, open lesions, painful testicles, burning, and dripping;" "[h]e was diagnosed and treated on different occasions for gonorrhea as well as chancroid;" "[p]atient no longer has any active signs of infection or open lesions;" "[i]t is believed that this condition has been treated and resolved;" "[t]herefore, it is less likely as not that his residual lymphadenopathy is linked to this in-service diagnosis of chancroid as this condition was actively and aggressively treated and resolved;" and "[t]he residual lymphadenopathy residual from his service is likely secondary to an unknown etiology but cannot be definitively linked to now-resolved chancroid/gonorrhea."  

The Veteran was diagnosed with chancroid and exhibited associated lymphadenopathy during active service.  He was found at the December 2009 VA examination to have "lymphadenopathy residual from his service."  The Board observes that the VA examination report is not a model of clarity.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for recurrent chancroid residuals including lymphadenopathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent chancroid residuals including lymphadenopathy is granted.  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


